Citation Nr: 0914655	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling for cervical spine fusion prior to January 
1, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent disabling for cervical spine fusion from January 1, 
2004.

3.  Entitlement to a disability rating in excess of 10 
percent disabling for L5-S1 disc bulge with chronic 
coccydinia status post lumbar interbody fusion prior to May 
1, 2005.

4.  Entitlement to a disability rating in excess of 20 
percent disabling for L5-S1 disc bulge with chronic 
coccydinia status post lumbar interbody fusion from May 1, 
2005.

5.  Entitlement to an initial disability rating in excess of 
10 percent disabling for post traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from September 1995 to September 1999 and in the United 
States Army Reserves from October 2001 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims.

In November 2007, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

The issues of entitlement to a disability rating in excess of 
10 percent for L5-S1 disc bulge with chronic coccydinia 
status post lumbar interbody fusion prior to May 1, 2005 and 
entitlement to a disability rating in excess of 20 percent 
for L5-S1 disc bulge with chronic coccydinia status post 
lumbar interbody fusion from 
May 1, 2005 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

FINDINGS OF FACT

1.  Prior to January 1, 2004, the appellant's service-
connected cervical spine disability was manifested by pain 
and limitation of motion.

2.  From January 1, 2004, the appellant's service-connected 
cervical spine disability was manifested by pain, limitation 
of motion and favorable ankylosis.

3.  The appellant's post traumatic headache disability 
(including migraine and tension headaches) is manifested by 
characteristic prostrating attacks averaging at least once 
per month.

4.  The appellant's post traumatic headache disability is not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

5.  The evidence does not show that the appellant's service-
connected cervical spine disability or post traumatic 
headache disability are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2004, the criteria for a disability 
rating in excess of 10 percent for the service-connected 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2002).

2.  From January 1, 2004, the criteria for a disability 
rating in excess of 30 percent for the service-connected 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2008).

3.  The criteria for a 30 percent disability rating for post 
traumatic headaches 
(to include migraine and tension headaches) have been met.  
38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

4.  Application of extraschedular provisions for the service-
connected cervical spine and headache disabilities is not 
warranted.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  See 38 C.F.R. § 
4.45 (2008).

A.  Cervical Spine Disability

The appellant's service-connected cervical spine disability 
is currently rated under the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5237; it 
was formerly rated under the old Diagnostic Code 5290 [spine, 
limitation of motion of, cervical].  To clarify the division 
of percentages awarded to the appellant, the Board notes that 
the appellant's disability rating has been staged.  From 
March 14, 2003 [the date of the appellant's discharge from 
service] through June 13, 2003, the appellant was assigned a 
disability rating of 10 percent.  On June 13, 2003, the 
appellant underwent cervical surgery and was assigned a 
temporary total rating from June 13, 2003 through December 
31, 2003.  At the expiration of the temporary total rating 
the appellant's disability rating was increased from 10 
percent to 30 percent, effective January 1, 2004, for 
favorable ankylosis of the cervical spine.

Specific Rating Criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
appellant was provided with the new regulatory criteria in 
the February 2005 supplemental statement of the case.  The 
appellant's representative submitted additional argument on 
her behalf after receiving such notice.  Therefore, there is 
no prejudice to the appellant in the Board adjudicating the 
claims.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the appellant's service-
connected spine disabilities under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

a.)  The Former Schedular Criteria

Under former Diagnostic Code 5293, a 20 percent evaluation 
was in order for moderate IVDS, with recurring attacks.  A 40 
percent evaluation contemplated severe IVDS, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under former Diagnostic Code 5290, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 30 percent 
evaluation is assigned for severe limitation of motion.  
Thirty percent is the maximum disability rating available 
under Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2002).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.


For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  See 38 C.F.R. § 4.71, Plate V (2002).

Under the former schedular rating criteria, the appellant was 
rated under Diagnostic Code 5290 [spine, limitation of motion 
of, cervical].  The Board also notes that while there is no 
evidence of neurological symptomatology, the appellant has 
been diagnosed with bulging discs at C4-5, C5-6 and C6-7 as 
well as herniated nucleus pulposus at C6-7.  Thus, Diagnostic 
Code 5293 is still for application.  

b.)  The Current Schedular Criteria

For the period beginning on September 23, 2002, under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation 
contemplates IVDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to IVDS that requires bedrest 
prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

In Excess of 10 Percent, Prior to January 1, 2004

Under the former version of Diagnostic Code 5290 [limitation 
of cervical spine motion], to warrant a 20 percent disability 
rating, the evidence must show moderate limitation of motion 
of the cervical spine.  

Private treatment records from T.B.C. at B.O.C., dated in 
November 2002, indicated the appellant had full range of 
motion of the cervical spine.  See T.B.C. at B.O.C., November 
23, 2002.  The record reflects however, that the appellant 
was in a motor vehicle accident (MVA) in December 2002.  
Private treatment records dated in January 2003 reveal 
complaints of constant neck pain with tightness and swelling 
on the left side of the neck, though there were minimal 
specific findings.  The examiner's impression was bulging 
discs at C4-5, C5-6, and C6-7 as well as herniated nucleus 
pulposus at C6-7.  See private treatment records, G.M.W., 
M.D., January 8, 2003.  

In February 2003, Dr. R.A.H., M.D., of T.B.C. at B.O.C., 
noted that the appellant did not suffer from upper extremity 
radicular symptoms in the form of pain, numbness, tingling, 
burning, pulling sensations or complaints of weakness.  There 
was no tenderness to palpation along the musculature tissue 
and the range of motion assessment noted functional 
mobilities across all planes.  There was no diminished 
movement secondary to increased pain.  See private treatment 
record, R.A.H., M.D. of T.B.C. at B.O.C., February 2, 2003.  
In March 2003, Dr. R.A.H., M.D.'s impression was that the 
appellant suffered from persistent cervicalgia secondary to 
myofascial sprain/strain.  See private treatment record, 
R.A.H., M.D. of T.B.C. at B.O.C., March 6, 2003.

The Board notes that in June 2003, the appellant underwent 
cervical discectomy of C4-5, C5-6 and C6-7.

In August 2003, the appellant was unable to perform range of 
motion testing at her VA examination because she was still 
wearing a cervical collar from her December 2002 MVA.  Her 
range of motion of the upper extremities was intact, deep 
tendon reflexes were physiologic and motor and sensory 
functions were within normal limits.  See VA examination 
report, August 1, 2003.

As indicated above, the appellant was awarded a temporary 
total disability rating, status post her June 2003 surgery, 
from June 13, 2003 to December 31, 2003.

The Board finds that the clinically demonstrated cervical 
spine disability is best characterized as slight.  
As detailed above, moderate is generally taken to mean "of 
average or medium quality, amount, scope, range, etc."  
Here, with the exception of the appellant's experience 
directly after her December 2002 MVA, all of the appellant's 
reported symptomatology is slight.  Indeed, as noted above, 
the appellant did not suffer from upper extremity pain, 
numbness, tingling, burning, pulling sensations or weakness.  
In fact, there are no range of motion findings that would 
indicate the appellant suffered from limitation of motion of 
the cervical spine.  Based on the evidence of record, the 
Board believes that the limitation of motion in the 
appellant's cervical spine is best characterized as slight.  
Accordingly, the criteria for a 20 percent disability rating 
under Diagnostic Code 5290 have not been met or approximated.  


It also follows that based on such evidence, a 40 percent 
disability rating is not warranted for severe limitation of 
range of motion of the cervical spine.
In short, while the medical evidence reflects some limitation 
of motion of the cervical spine, it does not amount to more 
than mild limitation of motion.  Accordingly, these findings 
do not amount to, or approximate, moderate loss of cervical 
spine motion which is sufficient to qualify for a 20 percent 
disability rating.  
An increased disability rating is therefore not warranted 
under former Diagnostic Code 5290.

Under former Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate IVDS, with recurring attacks.  In 
February and March 2003, Dr. R.A.H., M.D. noted that while 
the appellant experienced mild spasmodic tone of the 
trapezius muscle, she did not have any upper extremity 
radicular symptoms.  See private treatment record; R.A.H., 
M.D., February 6, 2003 and March 6, 2003.  Further, the VA 
examiner in August 2003 specifically stated that the 
appellant did not have any radicular pain.  At no point was 
the appellant diagnosed with moderate IVDS with recurring 
attacks.  As such, an increased disability rating under 
former Diagnostic Code 5293 is not warranted.

The appellant has complained of neck pain, and such has been 
demonstrated on examination.  However, there is no indication 
that such warrants assignment of additional disability under 
the former rating criteria.  In short, although some of the 
medical evidence indicates that there is additional 
limitation of motion due to pain, weakness and the like, such 
limitation of motion does not call for the assignment of 
additional disability.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45; see also Deluca, supra.

In Excess of 30 Percent from January 1, 2004

Following her June 2003 cervical surgery, the appellant 
received a temporary total evaluation from June 13, 2003 to 
December 31, 2003.  As of January 1, 2004, the appellant was 
awarded a 30 percent disability rating for favorable 
ankylosis of the cervical spine.  The Board notes that the RO 
made this determination based on the appellant's cervical 
discectomy, anterior cervical interbody fusion and autograft 
core at C4-5, C5-6 and C6-7.  The objective evidence 
demonstrated the appellant's ability to forward flex to 45 
degrees.  However, the ability to forward flex the entire 
cervical spine from a point of the C7-T1 junction was not 
considered representative of the appellant's disability of 
interbody fusion.  Therefore, the appellant's cervical 
disability was evaluated as "favorable ankylosis" of the 
cervical spine.

Under the former schedular criteria, the appellant is in 
receipt of the maximum rating for limitation of motion of the 
cervical spine under the applicable diagnostic code, 
Diagnostic Code 5290.  

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the appellant must show 
unfavorable ankylosis of the entire cervical spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

During the April 2005 VA examination, the appellant was able 
to achieve 45 degrees of cervical spine flexion, 50 degrees 
of extension, 5 degrees of lateral flexion bilaterally and 60 
degrees of rotation bilaterally.  Accordingly, the 
appellant's service-connected cervical spine disability does 
not warrant a 40 or 100 percent rating under the General 
Rating Formula for Diseases and Injuries of the spine.

Based on this record, and for reasons stated above, the Board 
finds that the appellant is not entitled to a disability 
rating in excess of 30 percent under the current schedular 
criteria.

Under the former schedular criteria for IVDS, the appellant 
does not meet the criteria for a higher disability rating.  
The medical evidence does not demonstrate severe IVDS, 
characterized by recurrent attacks with intermittent relief, 
thus she is not eligible for the 40 percent rating under 
former Diagnostic Code 5293.  Under the current schedular 
criteria for IVDS [Diagnostic Code 5243] a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  The medical 
evidence does not demonstrate that the appellant has any 
incapacitating episodes, much less having a duration of at 
least two weeks.  Thus, she is not eligible for a higher 
disability rating under the former or current schedular 
criteria for IVDS.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the appellant is receiving the maximum rating allowable 
under the applicable diagnostic codes for her cervical spine 
disability (absent ankylosis), the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
appellant's claim of entitlement to a disability rating in 
excess of 10 percent prior to January 1, 2004 or for a 
disability rating in excess of 30 percent from January 1, 
2004.  Despite arguments by the appellant and her 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.

B.  Post Traumatic Headaches

The appellant alleges that the currently assigned 10 percent 
disability rating for her post traumatic headaches, secondary 
to her cervical spine disability, does not adequately reflect 
her current level of disability.  The Board concurs.  
There is some confusion in the record as to which diagnostic 
code the appellant's traumatic headaches were rated under.  
In the August 2003 rating decision, the printed Diagnostic 
Codes were 5290-8100, to indicate the appellant's headaches 
were secondary to her cervical spine disability.  However, 
this diagnostic code was crossed out and Diagnostic Code 8045 
was written in by hand and initialed, indicating the 
appellant's disability was rated for brain disease due to 
trauma.  To add further confusion, the RO then provided the 
appellant with the specific regulations pertaining to 
Diagnostic Code 8045 [brain disease due to trauma] and 
Diagnostic Code 8100 [migraine headaches]. 

Under Diagnostic Code 8045, a 10 percent rating is assigned 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the appellant's headaches have been related to an in-
service head injury.  Diagnostic Code 8045, however, provides 
a maximum evaluation of 10 percent for subjective complaints 
such as headaches.  Despite this assignment, the Board has 
considered whether an analogous rating may be warranted under 
the criteria of Diagnostic Code 8100, which pertains to 
migraines.

Under Diagnostic Code 8100, a 30 percent disability 
evaluation is warranted for characteristic prostrating 
attacks occurring on an average once per month over the prior 
several months.  A 50 percent disability evaluation is 
warranted for very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  The rating criteria do not define 
"prostrating," nor has the Court.  Cf. Fenderson v. West, 12 
Vet. App. 119 (1999) (in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

The appellant was seen by Dr. G.M.W., M.D. in January 2003 
with complaints of daily headaches.  While she did not report 
experiencing any nausea, she did experience vomiting, 
photophobia, dizziness and some disorientation.  See private 
treatment records, G.M.W., M.D., January 8, 2003.  The 
appellant sought follow-up treatment with Dr. W. in February 
and March 2003, at which time she reported continuing daily 
headaches, which were diagnosed as cervicogenic.  See private 
treatment records; G.M.W., M.D.; February 6, 2003 and March 
6, 2003.  The appellant sought additional treatment from Dr. 
A.M.M., M.D. in 2006 and 2007.  During this treatment, the 
appellant reported fluctuation in the severity of her 
headaches.  She was diagnosed with both migraine and tension 
headaches.  See private treatment records, A.M.M., M.D., 2006 
and 2007.  Additionally, during her Travel Board hearing, the 
appellant stated that while she continued to take 
preventative medication for her headaches, she still 
experienced them two to three times per week.  See Travel 
Board hearing transcript, November 5, 2007.

The above evidence establishes that the appellant has 
reported headaches that occur on at least a monthly basis.  
Such findings more nearly approximate the criteria for a 30 
percent disability rating under Diagnostic Code 8100.  A 
higher evaluation is not warranted because the evidence does 
not show that the appellant's headache disability resulted in 
very frequent completely prostrating and prolonged attacks, 
capable of severe economic inadaptability.  In fact, the 
appellant has stated that she has continued her education. 

II.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor her representative has identified 
any factors which may be considered to be exceptional or 
unusual with respect to her service-connected cervical spine 
and headache disabilities, and the Board has been similarly 
unsuccessful.  The record does not show that the appellant 
has required frequent hospitalization for her disabilities.  
Moreover, neither of the VA examination reports or the 
private treatment records identified symptomatology 
indicative of marked interference with employment.  In 
addition, there is no unusual clinical picture presented, nor 
is there any other factor which takes the disabilities 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's disabilities present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and to warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  Accordingly, referral of these issues to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claims.  This 
was codified by 
38 C.F.R. § 3.159(b)(1).  In 2008 however, this regulation 
was revised to remove the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  See 73 Fed. Reg. 23, 353-23, 
356 (April 30, 2008). 


The instant claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the appellant's claims, a letter dated in June 2003 fully 
satisfied the duty to notify provisions regarding service 
connection claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The appellant was also aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claims.  

A May 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to her, since 
she was subsequently provided adequate notice in May 2006, 
she was provided ample time to respond with additional 
argument and evidence and the claims were readjudicated and 
an additional supplemental statement of the case was provided 
to the appellant in May 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  In fact, during her Travel 
Board hearing, the appellant indicated that she did not 
receive any treatment for her service-connected disabilities 
from VA.  See Travel Board hearing transcript, November 5, 
2007.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The Board notes that while the appellant has occasionally 
complained of increased symptomatology of the cervical spine 
and headaches, she has been seen by her private physicians 
many times since her last VA examination.  On those 
occasions, the private doctors performed examinations and 
tests which addressed the same aspects of her disabilities as 
were addressed in the August 2003 and April 2005 VA 
examinations.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disabilities since she was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The August 
2003 and April 2005 VA examination reports are thorough and 
supported by private outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for cervical spine fusion prior to January 1, 2004 
is denied.

Entitlement to a disability rating in excess of 30 percent 
disabling for cervical spine fusion from January 1, 2004 is 
denied.

A 30 percent disability rating is granted for post traumatic 
headaches, subject to regulations governing the payment of 
monetary benefits. 


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to increased disability ratings for her 
lumbar spine disability.

The appellant was granted service connection for her lumbar 
spine disability in March 2003.  Since that time, she has 
been afforded VA examinations in August 2003 and April 2005.  
Although the appellant has submitted numerous private 
treatment records since her 2005 VA examinations, the Board 
is unable to determine her present level of disability.  As 
such, the appellant must be afforded a new VA examination for 
her lumbar spine disability.  The Board notes that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant.  
See Green, supra; Schafrath, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the appellant 
for a new VA lumbar spine examination to 
determine the current level of her 
disability.  The examiner is requested to 
thoroughly review the appellant's claims 
file in conjunction with the examination 
and state that this has been accomplished 
in the VA examination report.  

The examination should include range of 
motion testing for the lumbar spine and 
all ranges of motion should be reported 
in degrees.  Any functional limitations 
resulting from the service-connected 
lumbar disorder are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the lumbar 
spine.  

The neurological examination must detail 
any neurological findings appropriate to 
the site(s) of diseased disc(s) in the 
appellant's spine.  With any abnormal 
neurological findings, the examiner 
should indicate which nerve(s) are 
affected.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA have been completed, the AMC 
should readjudicate the claims, 
including consideration of the new 
evidence added to the record after this 
appeal was certified to the Board.  If 
the claims are denied, furnish the 
appellant and her representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of the 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


